DETAILED ACTION
This office action is in response to application filed on Dec. 11, 2020.
Claim 14 has been amended.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 10-12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Leis et al. (US Patent No. 9,229,902 B1 hereinafter “Leis”), and in view of Held et al. (US Pub. No. 20110022430 A1 hereinafter “Held”)
Per claim 4
Leis discloses
A method, comprising:
receiving device information associated with a device upgrade and a plurality of devices (col.2 lines 11-13 “FIG. 1 is a block diagram depicting an illustrative environment for managing update deployment to a multiple computing devices”), wherein the device information includes risk parameters including values -23-9/3/2019DOCKET NO: 407140-US-NPPATENT APPLICATIONassociated with a minimum health value that is associated with a minimum acceptable number of healthy devices among the plurality of devices (col. 10 line 66-col.11 line 6 “a risk may correspond to measure of potential severity of a deployment issue on a computing device 130 weighted according to the probability of the deployment issue occurring after deployment of an update to the computing device 130.  In these embodiments, the update deployment manager 102 may select the lowest risk computing devices 130 [minimum health value associated with computing devices] as additional computing devices 130 to which to deploy an update.”)
a confidence value that is associated with a minimum acceptable probability that the number of healthy devices among the plurality of devices is at least as great as the minimum health value (col. 13 lines 14-20 “In one embodiment, a threshold confidence level of correlation may be required between a characteristic and occurrence of a deployment issue.  For example, where over a given percentage of computing devices with a given characteristic (or set of characteristics) experience a deployment issue, that characteristic may be determined to be correlated to the deployment issue.”), and wherein the device information further includes, for each device of the plurality of devices, a success probability value that is associated with a probability that the device will be healthy after the device upgrade is performed on the device (col.4 lines 39-45 “The update deployment manager may continue until a diagnosis is reached or other ending criteria are satisfied (e.g., an inability to diagnose the issue).  In the instance that a successful diagnosis is reached, the update deployment manager may deploy the update according to a modified deployment schedule, as described above, until completion of update deployment.”)
after determining the set of devices, automatically performing the device upgrade on each device of the set of devices (col.17 lines 61-62 “At block 506, the update deployment manager 102 may determine whether to end diagnosis.” & col.18 lines 5-11 “diagnosis completion criteria may specify a maximum runtime of the diagnostic routine 500, a maximum number of implementations of block 504 of the routine 500 (e.g., a maximum attempted diagnoses), a maximum number or percentage of devices to which an update has been deployed without diagnosis, a maximum number or percentage of devices on which a deployment issue has been detected, or any combination of the above.”)
Leis does not disclose
iteratively using a Poisson binomial distribution to determine, based in part on the success probability values of the plurality of devices, a set of devices among the plurality of device for which the largest possible number of devices are included in the set of devices while meeting the risk parameters, according to the Poisson binomial distribution
But Held discloses
iteratively using binomial distribution to determine, based in part on the success probability values of the plurality of devices, a set of devices among the plurality of device for which the largest possible number of devices are included in the set of devices while meeting the risk parameters, according to the binomial distribution ([0013] “an estimation of a probability occurrence of any value of the possible success probability values pai is accomplished.  This may be performed as a function of a binomial distribution.  In this step it is hence calculated how likely an occurrence of a specific possible success probability value pai is.  The binomial distribution is calculated as a function of the input parameters number of successful start attempts, number of overall start attempts and the success probability ps of the machine.” & [0018] “the method summing up each of the multiplication results comprises calculation of a cumulative binomial distribution of successful start attempts j of the machine and the multiplication results to be summed up are selected as a function of comparison of the calculated cumulative binomial function and a provided risk level value.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Leis with the teaching of Held to include iteratively using binomial distribution to determine, based in part on the success probability values of the plurality of devices, a set of devices among the plurality of device for which the largest possible number of devices are included in the set of devices while meeting the risk parameters, according to the binomial distribution in order to provide the advantage that a risk level value is provided which allows the computing device to consider the risk reserve value in data processing machines.

Per claim 5
The rejection of claim 4 is incorporated
Leis further discloses
wherein the device upgrade is an operating system upgrade (col.2 lines 54-55 “an update or update package may include an operating system”)

Per claim 10
The rejection of claim 4 is incorporated
Leis further discloses
after automatically performing the device upgrades, performing additional rounds of devices upgrades (col.4 lines 17-21 “In some embodiments, additional computing devices may be determined based on a current deployment schedule.  In other embodiments, additional computing devices [additional round of devices] may be determined based on an expected result of deployment.”)

Per claim 11
The rejection of claim 10 is incorporated
Held further discloses
wherein performing the additional rounds of device upgrades includes, for the plurality of devices excluding the devices that have already been upgraded: iteratively using a Poisson binomial distribution to determine, based in part on the success probability values of the plurality of devices, an upgraded set of devices among the plurality of devices, excluding the devices that have already been upgraded, for which the -25-9/3/2019DOCKET NO: 407140-US-NPPATENT APPLICATION largest possible number of devices are included in the set of devices while meeting the risk parameters, according to the Poisson binomial distribution ([0013] “an estimation of a probability occurrence of any value of the possible success probability values pai is accomplished.  This may be performed as a function of a binomial distribution.  In this step it is hence calculated how likely an occurrence of a specific possible success probability value p.sub.ai is.  The binomial distribution is calculated as a function of the input parameters number of successful start attempts, number of overall start attempts and the success probability ps of the machine.” & [0018] “the method summing up each of the multiplication results comprises calculation of a cumulative binomial distribution of successful start attempts j of the machine and the multiplication results to be summed up are selected as a function of comparison of the calculated cumulative binomial function and a provided risk level value.”); and 
Leis discloses
after determining the upgraded set of devices, automatically performing the device upgrade on each device of the upgraded set of devices (col.17 lines 61-62 “At block 506, the update deployment manager 102 may determine whether to end diagnosis.” & col.18 lines 5-11 “diagnosis completion criteria may specify a maximum runtime of the diagnostic routine 500, a maximum number of implementations of block 504 of the routine 500 (e.g., a maximum attempted diagnoses), a maximum number or percentage of devices to which an update has been deployed without diagnosis, a maximum number or percentage of devices on which a deployment issue has been detected, or any combination of the above.”)

Per claim 12
The rejection of claim 10 is incorporated
Leis further discloses
wherein the risk parameters are constant (col.10 line 66-col.3 line 6 “a risk may correspond to measure of potential severity of a deployment issue on a computing device 130 weighted according to the probability of the deployment issue occurring after deployment of an update to the computing device 130.”)

Per claim 14

Leis discloses 
determining information that associated with a device upgrade for a plurality of devices (col.2 lines 11-13 “FIG. 1 is a block diagram depicting an illustrative environment for managing update deployment to a multiple computing devices”), including risk parameters including values associated with a minimum health value that is associated with a minimum acceptable number of healthy devices among the plurality of devices (col. 10 line 66-col.11 line 6 “a risk may correspond to measure of potential severity of a deployment issue on a computing device 130 weighted according to the probability of the deployment issue occurring after deployment of an update to the computing device 130.  In these embodiments, the update deployment manager 102 may select the lowest risk computing devices 130 [minimum health value associated with computing devices] as additional computing devices 130 to which to deploy an update.”) 
a confidence value that is associated with a minimum acceptable probability that the number of healthy devices among the plurality of devices is at least as great as the minimum health value (col. 13 lines 14-20 “In one embodiment, a threshold confidence level of correlation may be required between a characteristic and occurrence of a deployment issue.  For example, where over a given percentage of computing devices with a given characteristic (or set of characteristics) experience a deployment issue, that characteristic may be determined to be correlated to the deployment issue.”), 
for each device of the plurality of devices, a success probability value that is associated with a probability that the device will be healthy after the device upgrade is performed on “The update deployment manager may continue until a diagnosis is reached or other ending criteria are satisfied (e.g., an inability to diagnose the issue).  In the instance that a successful diagnosis is reached, the update deployment manager may deploy the update according to a modified deployment schedule, as described above, until completion of update deployment.”)
responsive to evaluating the set of devices, performing the device upgrade on each device of the set of devices (col.17 lines 61-62 “At block 506, the update deployment manager 102 may determine whether to end diagnosis.” & col.18 lines 5-11 “diagnosis completion criteria may specify a maximum runtime of the diagnostic routine 500, a maximum number of implementations of block 504 of the routine 500 (e.g., a maximum attempted diagnoses), a maximum number or percentage of devices to which an update has been deployed without diagnosis, a maximum number or percentage of devices on which a deployment issue has been detected, or any combination of the above.”)
Leis does not disclose
evaluating, based in part on the success probability values of the plurality of devices, a set of devices among the plurality of device for which the largest possible number of devices are included in the set of devices while meeting the risk parameters, according to a Poisson binomial distribution.
Held discloses
evaluating, based in part on the success probability values of the plurality of devices, a set of devices among the plurality of device for which the largest possible number of devices are included in the set of devices while meeting the risk parameters, according to a binomial distribution ([0013] “an estimation of a probability occurrence of any value of the possible success probability values pai is accomplished.  This may be performed as a function of a binomial distribution.  In this step it is hence calculated how likely an occurrence of a specific possible success probability value p.sub.ai is.  The binomial distribution is calculated as a function of the input parameters number of successful start attempts, number of overall start attempts and the success probability ps of the machine.” & [0018] “the method summing up each of the multiplication results comprises calculation of a cumulative binomial distribution of successful start attempts j of the machine and the multiplication results to be summed up are selected as a function of comparison of the calculated cumulative binomial function and a provided risk level value.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Leis with the teaching of Held to include evaluating, based in part on the success probability values of the plurality of devices, a set of devices among the plurality of device for which the largest possible number of devices are included in the set of devices while meeting the risk parameters, according to a binomial distribution in order to provide the advantage that a risk level value is provided which allows the computing device to consider the risk reserve value in data processing machines.

Per claim 19
The rejection of claim 14 is incorporated
Leis further discloses
the actions further comprising: after automatically performing the device upgrades, performing additional rounds of devices upgrades (col.4 lines 17-21 “In some embodiments, additional computing devices may be determined based on a current deployment schedule.  In other embodiments, additional computing devices [additional round of devices] may be determined based on an expected result of deployment.”)  

Per claim 20
The rejection of claim 19 is incorporated
Held further discloses
wherein performing the additional rounds of device upgrades includes, for the plurality of devices excluding the devices that have already been upgraded: iteratively using a binomial distribution to determine, based in part on the success probability values of the plurality of devices, an upgraded set of devices among the plurality of devices, excluding the devices that have already been upgraded, for which the largest possible number of devices are included in the set of devices while meeting the risk parameters, according to the Poisson binomial distribution ([0013] “an estimation of a probability occurrence of any value of the possible success probability values pai is accomplished.  This may be performed as a function of a binomial distribution.  In this step it is hence calculated how likely an occurrence of a specific possible success probability value p.sub.ai is.  The binomial distribution is calculated as a function of the input parameters number of successful start attempts, number of overall start attempts and the success probability ps of the machine.” & [0018] “the method summing up each of the multiplication results comprises calculation of a cumulative binomial distribution of successful start attempts j of the machine and the multiplication results to be summed up are selected as a function of comparison of the calculated cumulative binomial function and a provided risk level value.”)
Leis discloses
after determining the upgraded set of devices, automatically performing the device upgrade on each device of the upgraded set of devices (col.17 lines 61-62 “At block 506, the update deployment manager 102 may determine whether to end diagnosis.” & col.18 lines 5-11 “diagnosis completion criteria may specify a maximum runtime of the diagnostic routine 500, a maximum number of implementations of block 504 of the routine 500 (e.g., a maximum attempted diagnoses), a maximum number or percentage of devices to which an update has been deployed without diagnosis, a maximum number or percentage of devices on which a deployment issue has been detected, or any combination of the above.”)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Leis, and in view of Held and further view of Maeda (US Pub. No. 20200258503 A1 hereinafter “Maeda”)
Per claim 13
The rejection of claim 10 is incorporated
Leis and Held do not disclose
the success probability values are dynamically changed over the additional rounds of devices upgrades.
But Maeda discloses
wherein the probability values are dynamically changed over the additional rounds of devices upgrades ([0260] “along with the change, the selection score (probability) of each operation candidate device is also updated, and the operation target device is selected from among the operation candidate devices on the basis of the updated selection score.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Leis and Held and further including the probability values are dynamically changed over the additional rounds of devices upgrades as taught by Maeda in order to provide an information processing method by the information processing device, select the selection target from among selection target candidates according to the selection probability.

Allowable Subject Matter
Claims 1-3 are allowed.
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-9 and 16-18 are considered allowable subject matter by virtue of their dependence on allowable subject matter dependent claims 6 and 15.

Response to Arguments
Applicant’s arguments filed on Dec. 11, 2020 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a)	Applicant argues that the cited reference Leis fails to teach or suggest “wherein the device information includes risk parameters including values associated with a minimum health value that is associated with a minimum acceptable number of healthy devices among the plurality of devices” recited in claim 4.
Examiner Responses:
Examiner disagrees.
Leis discloses “risk parameters including values associated with a minimum health value that is associated with a minimum acceptable number of healthy devices” in col.10 line 55-col.11 lines 6 “In other embodiments, additional computing devices 130 to receive an update may be selected based on a risk associated with deploying the package to the additional computing devices 130.  For example, additional computing devices 130 may be selected such that, if a deployment issue does occur on one or more of the additional computing devices 130, the effect on operations of the deployment environment 100 is minimized.  In some such embodiments, a risk associated with deployment of an update to a computing device 130 may further include a probability [value] that a deployment issue will occur after deployment of the update.  For example, a risk may correspond to measure of potential severity of a deployment issue on a computing device 130 weighted according to the probability of the deployment issue occurring after deployment of an update to the computing device 130.  In these embodiments, the update deployment manager 102 may select the lowest risk computing devices [minimum acceptable 

(b)	Applicant argues that the cited reference Leis fails to teach or suggest “a success probability value that is associated with a probability that the device will be healthy after the device upgrade is performed on the device” recited in claim 4.
Examiner Responses:
Examiner disagrees.
Leis discloses “a success probability value that is associated with a probability that the device will be healthy after the device upgrade is performed on the device” in col.10 line 66-col.11 lines 6 “a risk may correspond to measure of potential severity of a deployment issue on a computing device 130 weighted according to the probability of the deployment issue occurring after deployment of an update to the computing device [measure a probability value after device upgrade is performed] 130.  In these embodiments, the update deployment manager 102 may select the lowest risk computing devices [minimum acceptable number of health devices]130 as additional computing devices 130 to which to deploy an update.”

(c)	Applicant argues that the cited reference Held fails to teach or suggest “using a Poisson binomial distribution” recited in claim 4.
Examiner Responses:
Examiner disagrees.
According to specification in paragraph [0003] “a Poisson binomial distribution is iteratively used to determine, based in part on the success probability values of the plurality of 
Held discloses binomial distribution in paragraph [0018] “calculation of a cumulative binomial distribution of successful start attempts j of the machine and the multiplication results to be summed up are selected as a function of comparison of the calculated cumulative binomial function and a provided risk level value.” & [0019] “the cumulative binomial distribution is specified as follows: k = 0 j - 1 ( n k ) * p s k * ( 1 - p s ) n - k  [it is a formula] with provided number j of successful start attempts, the number n of attempts to start the machine and a success probability ps.  Usage of the cumulative binomial distribution is of advantage.  It considers the combination of the number of successful attempts and the number of overall start attempts.”
Held’s binomial distribution is using the same concept as current application to calculate a specific possible success probability value. Although, Held discloses a different name not same 

(d)	Applicant argues that the cited reference Held fails to teach or suggest “iteratively using a Poisson binomial distribution” recited in claim 4.
Examiner Responses:
Examiner disagrees.
Held discloses in paragraph [0070] “The aforementioned steps [which include binomial distribution function] may be performed iteratively and/or in a different order.

(e)	Applicant argues that the cited reference Held fails to teach or suggest “which the largest possible number of devices are included in the set of devices while meeting the risk parameters” recited in claim 4.
Examiner Responses:
Examiner disagrees.
Held discloses calculating a risk value in [0063] “a method for calculating a monetary risk reserve value for a machine.  The method comprises the following steps:” & Held further discloses the largest possible number (examiner interprets as possible success probability value) in [0066] “In a further step (101) a probability of occurrence of any value of the possible success probability values pai is estimated.  The step 101 may be performed as a function of a binomial distribution.”
Based on at least the reason above, the suggested combination of references teaches or suggests all features of independent claims 4 and 14.  Therefore, at least by virtue of dependence, .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191